Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED OFFICE ACTION
                This Office Action is in response to the papers filed on 06 December 2019.

CLAIMS UNDER EXAMINATION
               Claims 1-15 are pending and have been examined on their merits.

   PRIORITY
     Provisional Application 60/836,555 filed on 08 August 2006 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, 11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "normal" in claims 8 and 10 is a relative term which renders the claim indefinite.  The term "normal" is not defined by the claim, the specification does not Appropriate correction is required.

Claim 11 recites “the amount of” various metabolites. Said metabolites lack antecedent basis in claims 7 and 1. Claim 1 requires measuring the amount of a first fatty acid, but does not recite or require those listed in claim 1. Appropriate correction is required. Claim 15 is included in this rejection because it depends on claim 11.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 6-8 and 10-15 are rejected under pre-AIA  35 U.S.C. 102a as being anticipated by Skeaff et al. (Dietary-Induced Changes in Fatty Acid Composition of Human Plasma, Platelet, and Erythrocyte Lipids Follow a Similar Time Course. The Journal of Nutrition, Volume 136, Issue 3, March 2006, Pages 565–569).

Skeaff et al. measure the dietary-induced changes in the fatty acid composition of plasma, platelet an erythrocyte lipids as a function of time (Abstract). The art teaches blood samples are taken from fasting subjects on the last day of consuming a saturated fat diet (page 566, left column, fifth paragraph). Venous blood was collected into 
Under the principles of inherency, if a prior art method, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art method.  When the prior art method is the same as a method described in the specification for carrying out the claimed method, it can be assumed the method will inherently perform the claimed process.  See In re Best, 562 F. 2d, 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and Ex parte Novitski, 26 USPQ 2d 1389 (Bd. Pat. App. & inter. 1993).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. See Schering Corp. v. Geneva Pharm. Inc, 339 F.3d 1373, 1377, 67, USPQ2d 1664, 1668 (Fed. Cir. 2003).  See also Toro Co. v. Deere & Co. 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004).

Claim 1 is anticipated (claim 1). 

The amount of 14:0 in the Plasma CE is fraction is interpreted to be the relative amount of 14:0 to total fatty acid in the lipid class (Table 2). Therefore claim 2 is included in this rejection (claim 2). The amounts taught in Table 2 are interpreted to be weight percentages. Therefore claim 3 is included in this rejection (claim 3). 

The CE 14:0 disclosed by Skeaff reads on claim 6 (claim 6). Skeaff compares CE 14:0 measured at day 0 to CE 14:0 measured at day 19. Therefore the art compares the amount of one or more fatty acid to a reference. Claim 7 is included in this rejection (claim 7). Day 0 of the diet is broadly interpreted to be a normal control because subjects are not on a test diet. Therefore claim 8 is included in this rejection (claim 8). 

Skeaff teaches subjects were excluded if they smoked, had metabolic disorders or were taking medication known to alter plasma lipids (page 566, left column, first paragraph). Therefore all patients are interpreted to have normal livers. As set forth above, Day 0 of the diet is broadly interpreted to be a normal control because subjects are not on a test diet. Therefore claim 10 is anticipated as claimed (claim 10).

Claim 11 is directed to instructions on how to interpret the data obtained by comparing the one or more fatty acid to a reference. The claim does not recite any active method steps. Therefore claim 11 is included in this rejection (claim 11).

The subjects taught by Skeaff students enrolled at the University of Otago (page 565, right column, last sentence). Students are interpreted to be human. Therefore claim 13 is anticipated (claim 13). Skeaff measures CE 18:0 (Table 2). Therefore the art measures a second, different fatty acid. Claim 12 is included in this rejection (claim 12). 
Skeaff teaches the body weight of participants was unaffected by diet (page 566, right column, second paragraph). Therefore the subjects are being monitored for weight loss. Therefore claim 14 is included in this rejection (claim 14).

Claim 15 is directed to instructions on how to interpret the data obtained by comparing the one or more fatty acid to a reference. The claim does not recite any active method steps. Therefore claim 15 is included in this rejection (claim 15).

.

Claims 1-8, 10-12 and 15 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Watkins et al. (Generating, Viewing, Interpreting, And Utilizing A Quantitative Database Of Metabolites. US 2004/0143461 2004).

Watkins et al. disclose a method of storing lipid metabolome data (Abstract; [0009]). 
In Figure 5, the art discloses lipids found in plasma. The art analyzes the following lipid classes: SP, PC, PE, FFA, TAG, CE and PL. The reference teaches these abbreviations mean sphingomyelin, phosphotidylcholine, phosphotidylethanolamine, free fatty acid, triacylgrlycerol, cholesterol ester and total phospholipids ([0022] [0144]). Watkins analyzes fatty acids including 16:1n7 in the cholesterol ester lipid class (See Figure 5). Examiner notes the results in Figure 5 are performed in mice (hence, a subject) ([283]). The following is noted from the MPEP:
Under the principles of inherency, if a prior art method, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art method.  When the prior art method is the same as a method described in the specification for carrying out the claimed method, it can be assumed the method will inherently perform the claimed process.  See In re Best, 562 F. 2d, 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and Ex parte Novitski, 26 USPQ 2d 1389 (Bd. Pat. App. & inter. 1993).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. See Schering Corp. v. Geneva Pharm. Inc, 339 F.3d 1373, 1377, 67, USPQ2d 1664, 1668 (Fed. Cir. 2003).  See also Toro Co. v. Deere & Co. 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004).

Therefore Watkins anticipates the method step of claim 1 (claim 1).

The art teaches the following regarding Figure 5 ([0279]):
Quantitative (nmol per g) data were visualized using the Lipomics SurveyorTM Software system, which creates a “heat-map' graph (FIG. 5) of the difference between the data for treated and control mice. The SurveyorTM data are read as follows: the column headers display


As set forth above, the art teaches the data indicates the relative amount of all metabolites relative to controls. Therefore claim 2 is included in this rejection (claim 2). The data is expressed as “nmol per g” (hence, in moles). Therefore claim 3 is included in this rejection (claim 3).

Watkins teaches the following ([0281]):
The concentrations of total plasma free fatty acids, which are derived principally from adipose
tissue, were not affected by rosiglitazone treatment. Although the total concentrations of phosphatidylcholine and cholesterol ester were lower in rosiglitazone-treated
mice than in untreated mice, the absolute concentration of palmitoleic acid (16:1n7) within these lipid classes and within free fatty acids was higher in treated mice than in
controls (FIG. 5).

Therefore the art teaches the amount of metabolite is the absolute amount of the lipid metabolite. Therefore claim 4 is included in this rejection (claim 4). The art teaches an “absolute concentration”. Therefore claim 5 is included in this rejection (claim 5).

Cholesterol ester 16:1n7 anticipates as recited in claim 6. Therefore claim 6 is included in this rejection (claim 6).

Claim 7 recites a reference. The claim does not recite the limitations of a reference. 
The art compares 16:1n7 levels to rosiglitazone-treated and control mice ([0283], Figure 5). The levels in control mice are broadly interpreted to be a reference.
claim 7).

Claim 8 recites a normal control. The claim does not recite the limitations of a control. The untreated mice, and the 16:1n7 levels therein, are broadly interpreted to be a normal control. Therefore claim 8 is included in this rejection (claim 8).

Claim 10 recites a “normal liver”. The claim does not recite the metes and bounds of a normal liver. The reference does not teach control mice have a liver disorder. 
Therefore control mice are broadly interpreted to have a normal liver. Therefore claim 10 is included in this rejection (claim 10).

Claim 11 is directed to instructions on how to interpret the data obtained by comparing the one or more fatty acid to a reference. The claim does not recite any active method steps. Therefore claim 11 is included in this rejection (claim 11).

Watkins measures plasma CE 18:0 (Figure 5). Therefore the art anticipates claim 12 (claim 12).

Claim 15 is directed to instructions on how to interpret the data obtained by comparing the one or more fatty acid to a reference. The claim does not recite any active method steps. Therefore claim 15 is included in this rejection (claim 15).

Therefore Applicant’s Invention is anticipated as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating      
    obviousness or nonobviousness.

Claims 9 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watkins et al. 

The teachings of Watkins as set forth in the rejections above are reiterated. Further,
the art teaches the biological samples maybe be from individual subjects, such as ([0027]):

Biological samples may be from individual subjects (e.g., animals, such as humans, mice, rats, monkeys, chickens, cats, dogs, pigs, horses, cows, fruit flies, or worms) and/or archival repositories.

Therefore the art suggests human subjects.


While Watkins suggests human subjects, the art does not do so with sufficient specificity to anticipate claim 13.

It would have been obvious to obtain a sample from a human subject. One would have been motivated to do so since Watkins suggests the use of a human subject. 
KSR Rationale E indicates that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and commonsense” (MPEP 2143 “Rationale E. Obvious to Try” section).  One would have had a reasonable expectation of success since Watkins teaches a human subject can be used in the disclosed method. Therefore claim 13 is rendered obvious as claimed (claim 13).



As set forth above, Watkins teaches the use of a reference. Watkins also discloses the following ([0233]):

Also contemplated are methods of using the provided databases to test subjects for their relation to a metabolic baseline, for instance prior to or following a clinical trial. The metabolic profile of a subject (for instance, an individual or a test animal) is determined and compared
to a base line profile for a similar subject, or a baseline metabolic fingerprint that has been assembled from multiple metabolic profiles from a collection of similar subjects. Alternatively, the metabolic profile of the subject can be compared directly to a previous metabolic profile of that same subject that has been determined to be an accepted baseline for that individual subject. Differences in the subject's profile are indicative of deviations from the baseline.

While Watkins teaches using a sample previously obtained from a subject as a reference, the art does not do so with sufficient specificity to anticipate claim 9.

It would have been obvious to use a sample previously obtained from a subject as a reference. One would have been motivated to do so since Watkins teaches doing so to establish a baseline for a subject. One would have had a reasonable expectation of claim 9).

Therefore Applicant’s Invention is rendered obvious as claimed.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653